DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/05/22 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, the disclosures of Gordaychik, and Rudolf, taken alone or in any combination with one another and/or with Barton, do not remedy the deficiencies of Barton with respect to at least the feature of “exchange time-sensitive networking (TSN) capabilities with one or more station devices associated with the device, wherein the TSN capabilities is performed during an association procedure,” as recited by amended independent claim 1 (Examiner respectfully disagree with the applicant, Gordaychik clearly discloses in paragraph 0013, TSN capabilities ID is signaled or used in a registration request to a network, for example during initial access).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-10, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al.(US 11,096,196 B2, hereinafter “Barton”) in view of Gordaychik (US 2019/0363843 A1).
Regarding claims 1, 12 and 20, Barton discloses a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: exchange time-sensitive networking (TSN) capabilities with one or more station devices associated with the device (see column 2 lines 17-27, column 4 lines 20-39, TSN transmission with APs to provide media access to client devices such as station);
transmit a TSN capability response to the TSN management entity (see column 5 lines 53-61, TSN CNC which is management entity receives profile or capabilities of a station); and identify a TSN capability configuration frame from the TSN management entity (see column 6 lines 3-8, number of TXOPs for use for transmitting data); and configure the TSN capabilities based on the TSN capability configuration frame (see column 6 lines 3-8, lines 24-25, number of TXOPs (RUs) to be allocated for next data interval. Barton discloses all the subject matter but fails to mention explicitly wherein the TSN capabilities is performed during an association procedure, identify a TSN capability request received from a TSN management entity associated with a TSN domain. However, Gordaychik from a similar field of endeavor discloses wherein the TSN capabilities is performed during an association procedure (see para 0013), identify a TSN capability request received from a TSN management entity associated with a TSN domain (see para. 0018 and 0041, network can request a capability bitmap from UE). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Gordaychik capability request scheme into Barton capability frame scheme. The method can be implemented in a frame. The motivation of doing this is to assign proper resources. 
Regarding claims 2, and 13, Barton discloses all the subject matter but fails to mention wherein the TSN capability request received from the TSN management entity is a discovery request to inquire about TSN capabilities from the device. However, Gordaychik from a similar field of endeavor discloses wherein the TSN capability request received from the TSN management entity is a discovery request to inquire about TSN capabilities from the device (see para. 0024, discovery reference signal). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Gordaychik discovery scheme into Barton capability scheme. The method can be implemented in a frame. The motivation of doing this is to assign proper resources.	
Regarding claims 5, and 16, Barton discloses wherein the TSN capability response comprises TSN capability information from the device (see column 5 lines 53-61, TSN CNC which is management entity receives profile or capabilities of a station).
Regarding claims 6, and 17, Barton discloses wherein the TSN capability response comprises TSN capability information from the one or more station devices that are associated with the device. (see column 5 lines 53-61, TSN CNC which is management entity receives profile or capabilities of a station).
Regarding claims 7, and 18, Barton discloses wherein the device is an access point (see column 3 line 67 and column 4 lines 1-5, plurality of APs to provide TSN feature).
Regarding claims 8, and 19, Barton discloses wherein the TSN capability configuration frame may comprise specific configuration defined by the TSN management entity for the TSN domain (see column 2 lines 17-39, column 3 lines 17-27). 
Regarding claim 9, Barton discloses wherein to configure the TSN capabilities comprises the processing circuitry being further configured to manage wireless communication resources within a basic service set (BSS) of the device (see column 6 lines 40-51).
Regarding claim 10, Barton discloses wherein the TSN management entity is a centralized network configuration (CNC) responsible for performing admission control of time-sensitive networking (TSN) traffic (see column 3 line 61, column 4 lines 20-48, TSN CNC).

Claims 3-4, 11 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Gordaychik as applied to claims 1, and 12 above, and further in view of Rudolf et al. (US 2012/0178407 A1, hereinafter “Rudolf”).
Regarding claims 3, and 14, Barton and Gordaychik disclose all the subject matter but fails to mention wherein to cause to exchange the TSN capabilities comprises the processing circuitry being further configured to set a TSN bit to 1 to indicate support for TSN traffic or 0 to indicate non-support for TSN traffic. However, Rudolf from a similar field of endeavor discloses wherein to cause to exchange the TSN capabilities comprises the processing circuitry being further configured to set a TSN bit to 1 to indicate support for TSN traffic or 0 to indicate non-support for TSN traffic (see para. 0034, traffic priorities can be set in a TSPEC frame with bits indicator, time sensitive traffic can be emergency calls). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Rudolf traffic priority scheme into Barton and Gordaychik capability scheme. The method can be implemented in a frame. The motivation of doing this is to identify different type of  traffic such as latency sensitive versus non-latency sensitive.
Regarding claims 4, and 15, Barton and Gordaychik disclose all the subject matter but fails to mention wherein the TSN bit is included in a traffic stream (TS) information field of a traffic specification (TSPEC) element with TSN traffic. However, Rudolf from a similar field of endeavor discloses wherein the TSN bit is included in a traffic stream (TS) information field of a traffic specification (TSPEC) element with TSN traffic (see para. 0034, traffic priorities can be set in a TSPEC frame with bits indicator, time sensitive traffic can be emergency calls). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Rudolf traffic priority scheme into Barton and Gordaychik capability scheme. The method can be implemented in a frame. The motivation of doing this is to identify different type of  traffic such as latency sensitive versus non-latency sensitive.
Regarding claim 11, Barton and Gordaychik disclose all the subject  matter but fails to mention wherein the processing circuitry is further configured to: identify a traffic specification (TSPEC) element received from at least one of the one or more station devices, wherein the TSPEC element comprises time-sensitive networking (TSN) traffic parameters; and confirm admission of a TSN traffic based on the TSPEC element. However, Rudolf from a similar field of endeavor discloses wherein the processing circuitry is further configured to: identify a traffic specification (TSPEC) element received from at least one of the one or more station devices, wherein the TSPEC element comprises time-sensitive networking (TSN) traffic parameters; and confirm admission of a TSN traffic based on the TSPEC element (see para. 0034, traffic priorities can be set in a TSPEC frame with bits indicator, time sensitive traffic can be emergency calls). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Rudolf traffic priority scheme into Barton and Gordaychik capability scheme. The method can be implemented in a frame. The motivation of doing this is to identify different type of  traffic such as latency sensitive versus non-latency sensitive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463